Citation Nr: 0631003	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease and residuals of peripheral vascular disease 
(recurrent transient ischemic attacks, cerebrovascular 
accidents, visual impairment, and loss of sex drive).


REPRESENTATION

Appellant represented by:  Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to February 
1961.

Thia matter come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the 
benefit sought on appeal.

Initially this matter came before the Board in April 2003.  
At that time the Board denied the veteran's appeal.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims, which, in December 2003, vacated 
the Board's decision and remanded the matter.  The Board, in 
turn, remanded the appeal to the agency of original 
jurisdiction in July 2004 for procedural and evidentiary 
issues.  The RO returned the appeal to the Board and in 
November 2005, the Board remanded the appeal to the RO for 
compliance with the July 2004 remand.  The appeal is now 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A review of the record indicates that the veteran receives 
disability income from the Social Security Administration 
(SSA).  During a compensation and pension examination in 
December 2004 of the arteries and veins, the veteran 
apparently disclosed to the examiner that he was on "100 
percent social security disability" since suffering multiple 
strokes in 1997.  The Board is unable to locate a copy of the 
award letter from the SSA or any VA correspondence with the 
SSA concerning the veteran's application for or entitlement 
to SSA benefits.  Any SSA decision and the medical records 
upon which it was based should be secured.  38 C.F.R. 
§ 3.159(c)(2) (2005); see also Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the 
SSA, including decisions by the administrative law judge, and 
give the evidence appropriate consideration and weight); 
Murincsak v. Derwinski, 2 Vet. App. 362, 370-72 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits).  
The Court has clarified that VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).

It is notable that in his initial application for service 
connection for peripheral vascular disease and residuals of 
peripheral vascular disease (recurrent transient ischemic 
attacks, cerebrovascular accidents, visual impairment, and 
loss of sex drive), the veteran indicated that all medical 
records may be obtained from the VA Medical Centers of 
Nebraska.  But he has also stated that he receives or has 
received a significant portion of his medical care, relevant 
to his claim, from private sources.  The record is devoid of 
any private treatment records or reports from private 
sources, aside from a November 1999 medical opinion from 
S.L.S., M.D.  It is regrettable that the SSA was not 
identified earlier as a source of relevant information and 
the appeal must be remanded once more for the purpose of 
obtaining these records.  Nevertheless, the duty to assist 
the veteran obligates VA to obtain SSA records.  Id.

A review of the file also disclosed a Deferred Rating 
Decision dated in March 2006, which reflects a determination 
that VA examinations would not be rescheduled unless the 
veteran contacts VA and expresses a willingness to report to 
the examinations.  A February 2006 letter from the veteran's 
representative makes clear that he is willing to report to 
the examinations; however, due to age and infirmity, he has 
requested assistance with transportation and scheduling.  The 
Board finds his request to be reasonable and the RO should 
expend reasonable efforts to accommodate the veteran.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO's attention is directed 
to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five 
elements of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.)  The AMC should 
provide the appellant written notification 
specific to his claim of service 
connection for peripheral 
vascular disease and residuals of 
peripheral vascular disease (recurrent 
transient ischemic attacks, 
cerebrovascular accidents, visual 
impairment, and loss of sex drive) of the 
impact of the notification requirements on 
the claim.  The appellant should further 
be requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should contact the SSA and 
request a copy of any decision on the 
merits of any claim for Social Security 
disability benefits and copies of any 
medical records reviewed in reaching any 
such determination.  If the SSA has made 
no decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 2002).

3.  After securing all pertinent medical 
records, schedule the veteran for the VA 
examinations described below. The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed. All tests and studies 
thought necessary by the examiner should 
be performed.

Vascular and neurological examinations, 
each to assess separately whether the 
veteran has peripheral vascular disease, 
recurrent transient ischemic attacks, 
cerebrovascular accidents, and/or visual 
impairment and loss of sex drive as 
residuals thereof, and whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any current 
peripheral vascular disease, recurrent 
ischemic transient attacks, or 
cerebrovascular accidents (and any 
residuals thereof) is the result of an 
injury or disease during military service 
(other than attributable to his use of 
tobacco products during service) or is the 
result of the permanent aggravation (as 
opposed to a temporary flare-up) of a 
disease or injury that the veteran had 
before entering service. A complete 
rationale for all opinions should be 
provided. To the extent possible, all 
current opinions should be reconciled with 
contrary opinions of record.

Separate examination reports, each 
addressing the questions set forth above, 
are requested.  However, the physicians 
performing the vascular and neurological 
examinations should consult with each 
other during examinations of the veteran 
or preparation of the examination reports 
if doing so would be helpful.

Thereafter, the AMC should ensure that no 
other notification or development action, 
in addition to that directed above, is 
required.  If further action is required, 
the AMC should undertake it before further 
adjudication of the claim.

Reasonable efforts should be made to 
schedule all examinations on the same day 
and to provide transportation to the 
veteran via the DAV van.

4.  The appellant is advised that failure 
to report for the scheduled examination(s) 
may have adverse consequences to his 
claims as the information requested on the 
examination(s) addresses questions of 
symptomatology that are vital in his 
claims.  38 C.F.R. § 3.655 (2006); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for peripheral vascular disease 
and residuals of peripheral vascular 
disease (recurrent transient ischemic 
attacks, cerebrovascular accidents, visual 
impairment, and loss of sex drive).  If 
the claim remains denied, the appellant 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

